DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicants amendment filed on 07/25/2022 has been entered and carefully considered. Claims 1-12, 15-19, 21-30 are amended. Claims 1-13, 15-19, 21-30are pending.
3.	Applicant’s arguments filed on 07/25/2022 with respect to claims  1-13, 15-19, 21-30 have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.
Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)17, 18 , 23, 27, 28, 30 is/are rejected under 35 U.S.C. 102(2) as anticipated by Pourahmadi et al. (US Pub: 20140233407 A1) hereinafter Poura
As to claim 17 Poura teaches a method for wireless communications at a network device, comprising: communicating with a user equipment (UE) via multi-user (MU) multiple-input multiple-output (MIMO([0086] base station communicating with multiple users using MU-MIMO in different cells)
and transmitting, to the UE, a control signal indicating a subset of  a total number of ports of the network device available for MU-MIMO, the control signal indicating at least one grouping of a plurality of groupings of the subset of the total number of ports, ([0085][0089] , if there is a total of four DMRS ports, two DMRS ports may be assigned to each of the two different cells, such as DMRS ports {7,8} to one cell and DMRS ports {9,10} to another cell;  DMRS ports such as ports {7,8} may need to be assigned and signaled to a UE in one cell, while DMRS ports such as ports {9,10} may need to be signaled to another UE in another cell in MU-MIMO transmission using DCI)
the at least one grouping of the plurality of groupings  comprising ports shared by other UEs having resource allocations that overlap with a resource allocation of a downlink shared channel for the UE([0079] [0091] DMRS ports assigned to UEs in a neighboring small cell partially overlap with DMRS ports assigned to the UEs in the small cell of interest, DMRS port 7 may be assigned to the small cell of interest, while DMRS ports {7,9} may be assigned to neighboring cells ;resource elements RE REs used to transmit DMRS on interfering DMRS ports from other cells may also be used to transmit PDSCH to the UE in the serving cell)

As to claim 18 Poura teaches, wherein transmitting the control signal  comprises: indicating, to the UE, at least one grouping of the plurality of groupings of the subset of the total number of ports that comprises ports not shared by other UEs, wherein the indication is  based at least in part on the control signal. ([0085][0089] , if there is a total of four DMRS ports, two DMRS ports may be assigned to each of the two different cells, such as DMRS ports {7,8} to one cell and DMRS ports {9,10} to another cell;  DMRS ports such as ports {7,8} may need to be assigned and signaled to a UE in one cell (i.e., ports not shared), while DMRS ports such as ports {9,10} may need to be signaled to another UE in another cell in MU-MIMO transmission using DCI)
As to claim 23Poura teaches wherein transmitting the control signal  comprises: transmitting an identification of the at least one grouping  via a radio resource control (RRC) channel, a media access control (MAC) control element (CE), or any combination thereof.  ([0070] higher layer signaling such as RRC signaling, a new bit is set ports 7 and 8 (i.e., ports in group) may be reinterpreted as ports 9 and 10 in the cases of one-layer and two-layer transmission)
As to claim 27 Poura teaches further comprising: transmitting a port indication indicating one or more ports to be used by the UE.  ([0079] DMRS port 7 may be assigned to the small cell of interest, while DMRS ports {7,9} may be assigned to neighboring cells,  DMRS ports that overlap, different DMRS scrambling sequences may be used in order for the UE in the cell of interest to suppress and estimate the interference)
As to claim 28. Poura teaches  wherein the control signal  is a radio resource control (RRC) channel, downlink control information (DCI), a media access control (MAC) control element (CE), or any combination thereof.   ([0070] higher layer signaling such as RRC signaling, a new bit is set ports 7 and 8 (i.e., ports in group) may be reinterpreted as ports 9 and 10 in the cases of one-layer and two-layer transmission)
As to claim 30 Poura teaches  wherein the control signal comprises a downlink grant.  ([0075] A UE is allocated a number of orthogonal DMRS ports, which may be signaled in downlink grants using DCI)

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7, 8,  12, 13, 16, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pourahmadi et al. (US 20140233407 A1) hereinafter Poura and further in view of Guo et al.  (US Pub 20150223210 A1) hereinafter Guo
As to claim 1 Poura teaches a method for wireless communications at a user equipment (UE), comprising: communicating with a network device  via multi-user (MU) multiple-input multiple-output (MIMO([0086] base station communicating with multiple users using MU-MIMO in different cells)
receiving, from tnetwork device, a control signal indicating a subset of [[the]] a total number of ports of the network device available for MU-MIMO, the control signal indicating at least one grouping of a plurality of groupings of the subset of the total number of ports, ([0085][0089] , if there is a total of four DMRS ports, two DMRS ports may be assigned to each of the two different cells, such as DMRS ports {7,8} to one cell and DMRS ports {9,10} to another cell;  DMRS ports such as ports {7,8} may need to be assigned and signaled to a UE in one cell, while DMRS ports such as ports {9,10} may need to be signaled to another UE in another cell in MU-MIMO transmission using DCI)
wherein the at least one grouping of the plurality of groupings comprises  ports shared by other UEs having resource allocations that overlap with a resource allocation of a downlink shared channel for the UE; .([0079] [0091] DMRS ports assigned to UEs in a neighboring small cell partially overlap with DMRS ports assigned to the UEs in the small cell of interest, DMRS port 7 may be assigned to the small cell of interest, while DMRS ports {7,9} may be assigned to neighboring cells ;resource elements RE REs used to transmit DMRS on interfering DMRS ports from other cells may also be used to transmit PDSCH to the UE in the serving cell)
and [ ]  based at least in part on the at least one grouping of the plurality of groupings comprising ports shared by other UEs having resource allocations that overlap with the resource allocation of the downlink shared channel for the UE .([0079] [0091]Fig. 9,  DMRS ports assigned to UEs in a neighboring small cell partially overlap with DMRS ports assigned to the UEs in the small cell of interest, DMRS port 7 may be assigned to the small cell of interest, while DMRS ports {7,9} may be assigned to neighboring cells ;resource elements RE REs used to transmit DMRS on interfering DMRS ports from other cells may also be used to transmit PDSCH to the UE in the serving cell. Consequently, there may be no blank REs in the time-frequency resource grid on the serving cell that are suitable for estimating interference from other cells) 
Poura does not explicitly teaches and performing a channel estimation procedure
Guo teaches and performing a channel estimation procedure ([0149] [0172]  ePDCCH detecting cluster with a transfer mode in K ePDCCH detecting clusters  be at least one of ports 107, 108, 109, and 110; UE configured for: obtaining, by receiving higher-layer signaling, K ePDCCH detecting clusters configured; receiving independently configured channel estimation higher-layer signaling that signals the UE whether to assume in ePDCCH resource detection in the K ePDCCH detecting clusters i.e.,  that a time-frequency resource sharing DMRS antenna port is used for PDSCH transfer by another UE; and performing, according to the received higher-layer signaling, DMRS channel estimation)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Guo with the teaching of Poura because Guo teaches that receiving UE higher-layer signaling, using  a time-frequency resource sharing  DMRS antenna port for  PDSCH transfer by another UE would allow to perform channel estimation. (Guo [0409]).
 	As to claim 2 the combination or Poura and Guo specifically Poura teaches further comprising: determining at least one grouping of the plurality of groupings of the subset of the total number of ports that comprises ports not shared by other UEs, wherein the determining is  based at least in part on the control signal. ([0079][008] Fig. 9,  DMRS ports assigned to UEs in a neighboring small cell may partially overlap with DMRS ports assigned to the UEs in the small cell of interest. For example, DMRS port 7 may be assigned to the small cell of interest, while DMRS ports {7,9} may be assigned to neighboring cells using DCI)

As to claim 7 the combination of Poura and Guo specifically Poura teaches  wherein receiving the control signal  comprises: receiving an identification of the at least one grouping  via a radio resource control (RRC) channel, a media access control (MAC) control element (CE), or any combination thereof.  ([0070] higher layer signaling such as RRC signaling, a new bit is set ports 7 and 8 (i.e., ports in group) may be reinterpreted as ports 9 and 10 in the cases of one-layer and two-layer transmission)
As to claim 8 the combination of Poura and Guo specifically  Poura teaches wherein receiving the control signal  comprises: receiving a bitmap indicating the at least one grouping of the plurality of groupings.  [0115] [0135] [0139] while for an EPDCCH transmission, the DMRS assignment may need to be configured semi-statically using higher layer signaling, such as RRC signaling;  16-bit bitmap   conveys the configuration of the ZP CSI-RS to the UE;  ports {107,108} may be assigned for one cell, and ports {109,110} assigned for another cell, so that the ports are fully orthogonal). 
As to claim 12 the combination of Poura and Guo specifically Poura teaches  further comprising: receiving a port indication indicating one or more ports to be used by the UE; and determining that the plurality of  groupings that comprise the one or more ports to be used by the UE comprise the ports shared by the other UEs. ([0079] [0091] DMRS ports assigned to UEs in a neighboring small cell partially overlap with DMRS ports assigned to the UEs in the small cell of interest, DMRS port 7 may be assigned to the small cell of interest, while DMRS ports {7,9} (i.e., shared port 7) may be assigned to neighboring cells ;resource elements RE REs used to transmit DMRS on interfering DMRS ports from other cells may also be used to transmit PDSCH to the UE in the serving cell)
 
As to claim 13 the combination of Poura and Guo specifically Poura teaches   wherein the signaling comprises a radio resource control (RRC) channel, downlink control information (DCI), a media access control (MAC) control element (CE), or any combination thereof.  ([0070] higher layer signaling such as RRC signaling, a new bit is set ports 7 and 8 (i.e., ports in group) may be reinterpreted as ports 9 and 10 in the cases of one-layer and two-layer transmission)
As to claim 16. the combination of Poura and Guo specifically Poura teaches  wherein the control signal  comprises a downlink grant.  ([0075] A UE is allocated a number of orthogonal DMRS ports, which may be signaled in downlink grants using DCI)
As to claim 24 the combination of Poura and Guo specifically Poura teaches   wherein transmitting the control signal  comprises: transmitting a bitmap indicating the at least one grouping of the plurality of  groupings.  ([0079] [0091] DMRS ports assigned to UEs in a neighboring small cell partially overlap with DMRS ports assigned to the UEs in the small cell of interest, DMRS port 7 may be assigned to the small cell of interest, while DMRS ports {7,9} (i.e., shared port 7) may be assigned to neighboring cells ;resource elements RE REs used to transmit DMRS on interfering DMRS ports from other cells may also be used to transmit PDSCH to the UE in the serving cell)
Claim(s) 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poura, Guo, in view of Kim et al.  (US Pub: 20200028643 A1) hereinafter Kim and further in view of Liu et al. (US Pub: 20190334751 A1) hereinafter Liu 
As to claim 5 the combination of Poura and Guo does not teach , wherein receiving the control signal comprises  identifying a number of combs to be used by the network device in the resource allocation of the downlink shared channel for the UE, wherein each comb comprises a pattern of resource elements indicated by a resource element spacing in a frequency domain. 
Kim teaches wherein receiving the control signal comprises  identifying a number of combs to be used by the network device in the resource allocation of the downlink shared channel for the UE, ([0174] [0176]   eNB configure rate matching for each scheduled UE such that data may be transmitted from the DM-RS symbol to the same comb (that is, RE),  the number of combs or comb index are combined through higher layer signaling signal multiple data RE mapping candidates, and actual data RE mapping is indicated by one of the above candidates through DCI)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kim with the teaching of Poura and Guo because Kim teaches that setting a comb  preferably to have a high value would  reduce DM-RS overhead). (Kim [0151])
the combination of Poura, Guo and Kim does not teach wherein each comb comprises a pattern of resource elements indicated by a resource element spacing in a frequency domain
Liu teaches wherein each comb comprises a pattern of resource elements indicated by a resource element spacing in a frequency domain ([0095] Fig. 9, the UE 1 occupies a reference signal resource element set p, and the UE 2 occupies a reference signal resource element set p+2 i.e., pattern including space between  resource element s)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Liu with the teaching of Poura and Guo because Liu teaches scheduling resource elements, a plurality of antenna ports can be distinguished in a single resource block, to reduce a resource scheduling granularity, and improve scheduling flexibility. (Liu [0032])

As to claim 6 the combination of Poura, Guo, Kim and Liu further comprising: identifying which of the number of combs to be used by the network device are to be used by the UE ([0174] [0176] eNB configure rate matching for each scheduled UE such that data may be transmitted from the DM-RS symbol to the same comb (that is, RE),  the number of combs or comb index are combined through higher layer signaling signal multiple data RE mapping candidates, and actual data RE mapping is indicated by one of the above candidates through DCI)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kim with the teaching of Poura and Guo because Kim teaches that setting a comb  preferably to have a high value would  reduce DM-RS overhead). (Kim [0151])
 Claims 3, 9 and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindbom, Liu and further in view of  Ng et al. (EP 2648448A1) hereinafter Ng
As to claim 3 the combination or Poura and Guo  does not teach wherein receiving the control signal  indicative of the subset comprises: identifying an absence of multiplexed code division multiplexing (CDM) ports among one or more ports allocated to the UE.  
Ng teaches wherein receiving the control signal  indicative of the subset comprises: identifying an absence of multiplexed code division multiplexing (CDM) ports among one or more ports allocated to the UE  ([0041] [0072] [0073] the UE may identify the DM-RS port(s) for the UE in the downlink control information, a signal in a resource element intended for a UE may be separated and distinguished from a signal in the same resource element that is intended to convey different information than the other signal based on the PDSCH EPRE to DM-RS EPRE ratio  even if UE is assigned 2 or less than 2 layers, other DM-RS CDM groups may be assigned to other UEs, when  the UE is not assigned any ports   belonging to a DM-RS CDM group, i.e., absence of ports, the control signaling may indicate whether the UE should assume data is mapped to the REs of that DM-RS CDM group or not (e.g., whether rate matching around unassigned port(s) in another DM-RS CDM group should be applied),  control signaling may also indicate the existence of interfering UEs)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Ng  with the teaching of Poura and Guo Liu because Ng teaches that signaling techniques would reduce the signaling overhead associated with implementing the MU-MIMO operation. (Ng [0043])
As to claim 9 the combination of Poura and Guo does not teach wherein the bitmap indicates the at least one grouping of the plurality of  groupings without indicating groups that comprise ports assigned for use by the UE.  
Ng Teaches wherein the bitmap indicates the at least one grouping of the plurality of  groupings without indicating groups that comprise ports assigned for use by the UE.  ( [0062] co-channel resource allocation may be implicitly determined by the UE using one or more of the other parameters signaled for the other UE, (e.g., port index, port RNTI, a pre-configured group ID for similarly scheduled UEs).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Ng  with the teaching of Poura and Guo because Ng teaches that signaling techniques would reduce the signaling overhead associated with implementing the MU-MIMO operation. (Ng [0043])
As to claim 25 the combination of Poura and Guo does not teach    wherein the bitmap indicates the at least one grouping of the plurality of  groupings without indicating groups that comprise ports assigned for use by the UE.  
Ng teaches wherein the bitmap indicates the at least one grouping of the plurality of  groupings without indicating groups that comprise ports assigned for use by the UE.  ( [0062] co-channel resource allocation may be implicitly determined by the UE using one or more of the other parameters signaled for the other UE, (e.g., port index, port RNTI, a pre-configured group ID for similarly scheduled UEs).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Ng  with the teaching of Poura and Guo because Ng teaches that signaling techniques would reduce the signaling overhead associated with implementing the MU-MIMO operation. (Ng [0043])

Claims 10, 11, 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Poura, Guo  and further in view of Nayeb et al. (US Pub: 20170093469 A1)  hereinafter Nayeb  

As to claim 10 the combination of Poura and Guo does not teach wherein the plurality of groupings  is organized into separate lists, the method further comprising: receiving a list indicator identifying which of the separate lists comprises the at least one grouping of the plurality of  groupings.  
Nayeb teaches wherein the plurality of groupings  is organized into separate lists, the method further comprising: receiving a list indicator identifying which of the separate lists comprises the at least one grouping of the plurality of  groupings ([0065]Table 1, Table 2,  A WTRU may be configured through a higher layer message or downlink control information (e.g., DCI Format 2C) regarding the assigned DM RS port(s), for example for indicating the antenna port(s), the scrambling identity (nSCID), and the number of layers for MU-MIMO operations in CDM group 2 using 3 bits in DCI format 2C.  WTRU decodes its downlink assignment and then identifies the assigned antenna ports, the scrambling identity, and the number of layers using the 3-bit field in its assignment i.e., bitmap (i.e., ist1) corresponds to lookup table)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Nayeb with the teaching of Poura and Guo because Nayeb teaches that decoding downlink assignment in DCI would allow wtru to identify the assigned antenna ports, the scrambling identity, and the number of layers using the 3-bit field. (Nayeb [0065])

As to claim 11 the combination of Poura and Guo does not teach wherein the bitmap corresponds to at least one grouping of the plurality  groupings in a look up table. 
Nayeb teaches wherein the bitmap corresponds to at least one grouping of the plurality  groupings in a look up table.  (Nayeb  [0065]Table 1, Table 2,  A WTRU may be configured through a higher layer message or downlink control information (e.g., DCI Format 2C) regarding the assigned DM RS port(s), for example for indicating the antenna port(s), the scrambling identity (nSCID), and the number of layers for MU-MIMO operations in CDM group 2 using 3 bits in DCI format 2C.  WTRU decodes its downlink assignment and then identifies the assigned antenna ports, the scrambling identity, and the number of layers using the 3-bit field in its assignment i.e., bitmap (i.e., ist1) corresponds to lookup table)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Nayeb with the teaching of Poura and Guo because Nayeb teaches that decoding downlink assignment in DCI would allow wtru to identify the assigned antenna ports, the scrambling identity, and the number of layers using the 3-bit field. (Nayeb [0065])
Claims 15,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Poura, Guo  and further in view of Ebrahimi et al. (US Pub: 20130039349 A1)  hereinafter Ebrahimi
As to claim 15 the combination of Poura and Guo specifically Poura teaches   wherein the control signal  is indicative of subsets of ports  ([0070] higher layer signaling such as RRC signaling, a new bit is set ports 7 and 8 (i.e., ports in group) may be reinterpreted as ports 9 and 10 in the cases of one-layer and two-layer transmission)
the combination of Poura and Guo does not teach for respective sub-bands of a radio frequency spectrum band.  
Ebrahimi teaches sub-bands of a radio frequency spectrum band (Ebrahimi [0209] Fig. 15, Fig. 17, The number of sub-bands corresponding to number of RRHs, and number of antenna ports per sub band signaled via RRC message to a set of UEs supporting CoMP (e.g. Rel-11 UEs) in a system bandwidth)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Ebrahimi with the teaching Poura and Guo because Ebrahimi teaches that allocating number of antenna ports per sub band signaled via RRC message and size in RBs of the different sub-bands would allow the UE to cycle this allocation in time, so that the UE is able to measure the wideband channel from each RRH. (Ebrahimi [0209])

Claims  19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Poura, and further in view of  Ng et al. (EP 2648448A1) hereinafter Ng
As to claim 19 Poura does not teach wherein transmitting the control signal  comprises: indicating, to the UE, an absence of multiplexed code division multiplexing (CDM) ports among one or more ports allocated to the UE.  
Ng teaches wherein transmitting the control signal  comprises: indicating, to the UE, an absence of multiplexed code division multiplexing (CDM) ports among one or more ports allocated to the UE.  ([0041] [0072] [0073] the UE may identify the DM-RS port(s) for the UE in the downlink control information, a signal in a resource element intended for a UE may be separated and distinguished from a signal in the same resource element that is intended to convey different information than the other signal based on the PDSCH EPRE to DM-RS EPRE ratio  even if UE is assigned 2 or less than 2 layers, other DM-RS CDM groups may be assigned to other UEs, when  the UE is not assigned any ports   belonging to a DM-RS CDM group, i.e., absence of ports, the control signaling may indicate whether the UE should assume data is mapped to the REs of that DM-RS CDM group or not (e.g., whether rate matching around unassigned port(s) in another DM-RS CDM group should be applied),  control signaling may also indicate the existence of interfering UEs)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Ng  with the teaching of Poura and Guo Liu because Ng teaches that signaling techniques would reduce the signaling overhead associated with implementing the MU-MIMO operation. (Ng [0043])

Claim(s) 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poura, in view of Kim et al.  (US Pub: 20200028643 A1) hereinafter Kim and further in view of Liu et al. (US Pub: 20190334751 A1) hereinafter Liu 

As to claim 21 Poura does not teach  wherein transmitting the control signal comprises  indicating, to the UE, a number of combs to be used by the network device in the resource allocation of the downlink shared channel for the UE, wherein each comb comprises a pattern of resource elements indicated by a resource element spacing in a frequency domain.  
Kim teaches wherein transmitting the control signal comprises  indicating, to the UE, a number of combs to be used by the network device in the resource allocation of the downlink shared channel for the UE, ([0174] [0176]   eNB configure rate matching for each scheduled UE such that data may be transmitted from the DM-RS symbol to the same comb (that is, RE),  the number of combs or comb index are combined through higher layer signaling signal multiple data RE mapping candidates, and actual data RE mapping is indicated by one of the above candidates through DCI)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kim with the teaching of Poura because Kim teaches that setting a comb  preferably to have a high value would  reduce DM-RS overhead). (Kim [0151])
The combination of Poura and  Kim does not teach wherein each comb comprises a pattern of resource elements indicated by a resource element spacing in a frequency domain.
Liu teaches wherein each comb comprises a pattern of resource elements indicated by a resource element spacing in a frequency domain.  ([0095] Fig. 9, the UE 1 occupies a reference signal resource element set p, and the UE 2 occupies a reference signal resource element set p+2 i.e., pattern including space between  resource element s)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Liu with the teaching of Poura and Kim because Liu teaches scheduling resource elements, a plurality of antenna ports can be distinguished in a single resource block, to reduce a resource scheduling granularity, and improve scheduling flexibility. (Liu [0032])

As to claim 22. the combination of Poura, Kim and Liu specifically Kim teaches further comprising: indicating which of the number of combs to be used by the network device are to be used by the UE.  ([0174] [0176] eNB configure rate matching for each scheduled UE such that data may be transmitted from the DM-RS symbol to the same comb (that is, RE),  the number of combs or comb index are combined through higher layer signaling signal multiple data RE mapping candidates, and actual data RE mapping is indicated by one of the above candidates through DCI)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kim with the teaching of Poura and Guo because Kim teaches that setting a comb  preferably to have a high value would  reduce DM-RS overhead). (Kim [0151])
As to claim 26 the combination of Poura and Guo does not teach wherein the plurality of  groupings is organized into separate lists, the method further comprising: transmitting a list indicator identifying which of the separate lists comprises the at least one grouping of the plurality of  groupings.  
Nayeb teaches wherein the plurality of  groupings is organized into separate lists, the method further comprising: transmitting a list indicator identifying which of the separate lists comprises the at least one grouping of the plurality of  groupings.   ([0065]Table 1, Table 2,  A WTRU may be configured through a higher layer message or downlink control information (e.g., DCI Format 2C) regarding the assigned DM RS port(s), for example for indicating the antenna port(s), the scrambling identity (nSCID), and the number of layers for MU-MIMO operations in CDM group 2 using 3 bits in DCI format 2C.  WTRU decodes its downlink assignment and then identifies the assigned antenna ports, the scrambling identity, and the number of layers using the 3-bit field in its assignment i.e., bitmap (i.e., ist1) corresponds to lookup table)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Nayeb with the teaching of Poura and Guo because Nayeb teaches that decoding downlink assignment in DCI would allow wtru to identify the assigned antenna ports, the scrambling identity, and the number of layers using the 3-bit field. (Nayeb [0065])
Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poura,  and further in view of Ebrahimi et al. (US Pub: 20130039349 A1)  hereinafter Ebrahimi

As to claim 29Poura teaches  wherein the control signal  is indicative of subsets of ports  ([0070] higher layer signaling such as RRC signaling, a new bit is set ports 7 and 8 (i.e., ports in group) may be reinterpreted as ports 9 and 10 in the cases of one-layer and two-layer transmission)
 Poura does not teach for respective sub-bands of a radio frequency spectrum band.  
Ebrahimi teaches for respective sub-bands of a radio frequency spectrum band.  (Ebrahimi [0209] Fig. 15, Fig. 17, The number of sub-bands corresponding to number of RRHs, and number of antenna ports per sub band signaled via RRC message to a set of UEs supporting CoMP (e.g. Rel-11 UEs) in a system bandwidth)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Ebrahimi with the teaching Poura and Guo because Ebrahimi teaches that allocating number of antenna ports per sub band signaled via RRC message and size in RBs of the different sub-bands would allow the UE to cycle this allocation in time, so that the UE is able to measure the wideband channel from each RRH. (Ebrahimi [0209])
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATIQUE AHMED/
Primary Examiner, Art Unit 2413